department of the treasury internal_revenue_service washington d c qu u o4 4_us_2 a tax_exempt_and_government_entities_division aug uniform issue list se t- ep prts legend decedenta date m date n date p ira x amount q dear this is in response to your request dated date submitted by your authorized representative in which you request a series of letter rulings under sec_408 of the internal_revenue_code the following facts and representations support your ruling_request decedent a whose date of birth was date m died on date n you are the surviving_spouse of decedent a your date of birth is date p at the time of his death decedent a maintained ira x an individual_retirement_arrangement described in sec_408 of the code decedent a had not reached the required_beginning_date as defined in sec_401 for distributions from ira x decedent a did not designate a beneficiary of ira x as a result the disposition of ira x was governed by the following clause from ira x beneficiary survives me of if the custodian cannot locate the beneficiary the custodian will distribute the benefits to my estate you are the sole executor of decedent a’s estate and the sole residuary beneficiary under his will i understand that if no designated page y044vu382 the amount held in ira x at the date of decedent a’s death was amount q no distributions have been made from jra x since his death you as sole executor of the estate of decedent a propose to take a complete distribution from ira x prior to date and immediately distribute the entire proceeds to yourself as the surviving_spouse and sole beneficiary of the estate you then propose within days after the date of the distribution of ira x proceeds to the estate to contribute the entire proceeds to an ira set up and maintained in your name this will be effectuated as a direct transfer from ira x to your ira ira x has met and will meet the requirements of sec_408 of the internal_revenue_code at all times relevant to the transaction and the proposed transfer will satisfy all other applicable_requirements of sec_408 based on the above facts and representations you through your authorized representative request a ruling that the transfer from ira x to an ira maintained in your name will qualify as a tax deferred transaction within the meaning of d of the code and that the transfer will not result in income to either the estate of decedent a or to you as surviving_spouse in the year of the transfer under sec_408 with respect to your ruling_request code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own jra page code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained sec_401 of the code provides in general that if an employee ira holder dies prior to the date distributions are required to begin the entire employee interest ira must be distributed within years after the death of the employee ira holder on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust although not specifically stated in the regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor trix of the estate and also the sole beneficiary of the estate the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate under the facts stated above you are to be treated as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude that a ruling that the transfer from ira x to an ira maintained in your name will qualify as a tax deferred transaction within the meaning of d and that the transfer will not result in income to either the estate of decedent a or to you as surviving_spouse in the year of the transfer under sec_408 in this case the ira x account balance remaining at decedent a's death is payable to decedent a's estate you decedent a's surviving_spouse are the executor of decedent a's estate and the sole residuary beneficiary of the decedent’ a’s estate as executor you will cause the ira x proceeds to be paid to decedent a's estate after which you will allocate them to yourself as the sole beneficiary of the estate you will then transfer the proceeds directly from the estate to an ira in your name said transfer will occur within days of the date the ira amounts are distributed from ira x this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by you will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that your rollover of the ira x distribution will be made within the time frame referenced in code sec_408 i page this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call toll free number rkkkkkkkaeekrerkekee id eras at kk kakke not a sincerely yours loe rances v sloan vy wanager employee_plans téchnical group enclosures notice of intention to disclose deleted copy of ruling cc
